Citation Nr: 0318485	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
classified as calcified granuloma, right lung.

2.  Entitlement to service connection for a lung disorder, 
classified as chronic obstructive pulmonary disease, 
including as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from May 1952 
to September 1956.  He had a previous period of Army National 
Guard service from October 1949 to May 1952.  This appeal 
arises from an October 1998 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).  

The veteran provided testimony at a hearing in St. 
Petersburg, Florida, before the undersigned Veterans Law 
Judge in March 2003.  The claims folder contains a transcript 
of the hearing.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran currently has X-ray findings of calcified 
granuloma of the right lung; this was first noted during his 
period of active duty in the Navy.

3.  The veteran currently has a diagnosis of chronic 
obstructive pulmonary disease; this was first demonstrated 
many years after his final separation from service, and no 
medical evidence of record has associated the current 
diagnosis with any event of service, including exposure to 
asbestos.




CONCLUSIONS OF LAW

1.  Calcified granuloma, right lung, was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service, and it is not etiologically related 
to exposure to asbestos during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the July 1999 
statement of the case (SOC) of the laws and regulations 
pertaining to his claims for service connection.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claims, and the veteran has 
been adequately informed as to the type of evidence that 
would help substantiate his claims. 

A July 2002 letter to the veteran informed him of what 
information and evidence he needed to supply, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  It also specified what 
evidence the veteran must obtain to successfully prosecute 
his claim, what evidence VA had obtained and that VA had 
assisted him in attempting to obtain evidence that he had 
identified as relevant to his claim.  The veteran was 
provided with a VA examination in March 1998.  At his hearing 
before the undersigned in March 2003, the veteran indicated 
that he has no other records or additional evidence to be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for chronic 
obstructive pulmonary disease because there is no evidence of 
pertinent disability in service or for several years 
following service. Thus, while there is a current diagnosis 
of chronic obstructive pulmonary disease, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the initial findings of chronic obstructive 
pulmonary disease many years following service, any opinion 
relating chronic obstructive pulmonary disease to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2002).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

The veteran contends that he has lung disorders, including 
calcified granuloma and chronic obstructive pulmonary 
disease, which were either incurred during service or are the 
result of inservice exposure to asbestos.  

The veteran served aboard the U.S.S. Ticonderoga during his 
Navy service.  He was examined in March 1952 as part of his 
application for Navy enlistment.  At that time, a chest X-ray 
was interpreted as negative.  No pulmonary disability was 
found on examination.  The service medical records contain a 
chest X-ray taken in May 1952, five days after his entry into 
active service, reflecting a discrete, irregular mass of 
increased density in the base of the right lung field.  In 
August 1952, the veteran was diagnosed with pneumonia in the 
left lower lobe.  In November 1954, he was hospitalized to 
evaluate a calcific density in the lower right lung field.  
Physical examination was normal.  Chest X-ray revealed a pea-
sized ovoid calcerous deposit at the right base.  This had 
not altered in character since the 1952 X-ray.  A Medical-
Surgical chest conference decided that the veteran's 
pulmonary calcification represented a benign lesion, which 
required no therapy or further evaluation.  The final 
diagnosis was calcification, pulmonary, cause undetermined.

A VA examination was conducted in February 1998.  The veteran 
reported a history of exposure to insulation material around 
pipes in the engine room of his ship during service.  He 
stated that he had been told during service that he had 
asbestos deposits in his right lung.  He also reported that 
after discharge from service he was again told when examined 
for a job at the sheriff's department that he had asbestos 
deposits in the lung.  The veteran reported that he 
occasionally woke up at night with shortness of breath.  He 
denied any chest pain.  On examination, breath sounds were 
somewhat distant throughout both lungs.  The diagnosis was 
history of pneumonia, history of asbestosis.  Pulmonary 
function testing was consistent with the presence of a 
restrictive abnormality.  Chest X-ray showed calcified 
granuloma of the right lower lobe, and chronic obstructive 
pulmonary disease.  The VA examiner stated that the veteran:

gives a history of on-board ship work 
that is associated with significant 
exposure to occupation[al] asbestos.  The 
intensity and duration is probably 
significant.  However, there is no 
objective exam evidence to support the 
diagnosis of clinical asbestos exposure 
or asbestosis.  He is, however, at risk 
for the development of radiographic 
evidence for asbestos exposure or 
pulmonary asbestosis at a later time.

Reviewing the medical evidence of record, the Board notes 
that the veteran currently has radiographic evidence of 
calcified granuloma in the lower lobe of the right lung.  
This was first identified by X-ray in May 1952, during his 
period of active duty service.  Since the service entrance 
examination chest X-ray in March 1952 did not note any 
abnormality of the right lung, the veteran must be presumed 
to have been in sound condition when accepted and enrolled 
for service.  38 C.F.R. § 3.304(b) (2002).  The calcified 
granuloma was discovered soon after service entry with no 
showing of pulmonary disease in the short time he had been on 
active duty.  Still, its presence was first noted after his 
service began.  Accordingly, service connection for calcified 
granuloma, right lung, is granted.

The veteran also claims that he has another lung disability 
that was either incurred in service or is a result of 
inservice exposure to asbestos.  In this regard, the Board 
notes that the VA examiner's diagnosis of history of 
asbestosis in March 1998 was merely a recitation of the 
veteran's reported history of being told he had asbestos in 
his lungs during service.  This history is not supported by 
the objective record.  The inservice findings included a 
calcified granuloma and an acute episode of pneumonia.  
Furthermore, the examination report notes that "there is no 
objective exam evidence to support the diagnosis of clinical 
asbestos exposure or asbestosis."  In short, there were no 
findings of pulmonary disability that could be attributed to 
asbestos exposure.  While chronic obstructive pulmonary 
disease was exhibited, that diagnosis was first made more 
than four decades following the veteran's discharge from 
service, and no medical evidence has associated that 
diagnosis with any event of service, including exposure to 
asbestos.  Similarly, no current residual of the inservice 
pneumonia has been shown in the medical record.

Thus, in the absence of a nexus between the veteran's current 
lung disorder and his period of military service, to include 
any exposure to asbestos during service, service connection 
for a lung disorder (other than calcified granuloma) is not 
warranted.  See, e.g., Dyment v. West, 13 Vet. App. 141 
(1999).

The Board has given consideration to the veteran's contention 
that his current chronic obstructive pulmonary disease is 
related to asbestos exposure in service.  However, as 
discussed above, this assertion cannot serve to prove that 
the veteran's lung disorder was caused by service. While the 
veteran is competent to describe the symptoms and events he 
experience during service, he is not competent to proffer a 
medical diagnosis or a medical opinion regarding the etiology 
of his lung disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).




ORDER

Service connection for calcified granuloma, right lung, is 
granted.

Service connection for a lung disorder, classified as chronic 
obstructive pulmonary disease, including as a result of 
asbestos exposure, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

